               Case 18-12491-CSS              Doc 2195         Filed 11/13/20        Page 1 of 11




IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE
--------------------------------- x
                                  :
In re:                            : Chapter 11
                                  :
PROMISE HEALTHCARE GROUP, LLC, et : Case No. 18-12491 (CSS)
al., 1                            :
                                  : (Jointly Administered)
                Debtors.          :
                                  x
---------------------------------

                                         AFFIDAVIT OF SERVICE

       I, Natasha Otton, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On November 4, 2020, at my direction and under my supervision, employees of Prime
Clerk caused the following document to be served via email on the Core/2002 Service List
attached hereto as Exhibit A:

    •    Certification of Counsel for Order Scheduling Omnibus Hearing Date [Docket No. 2183]


                                [Remainder of page intentionally left blank]




1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise
Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The
Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
(0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success Healthcare,
LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health
Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the
Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing address for
the Debtors, solely for purposes of notices and communications, is c/o FTI Consulting, 50 California Street, Suite 1900,
San Francisco, CA 94111.
            Case 18-12491-CSS       Doc 2195      Filed 11/13/20    Page 2 of 11




Dated: November 13, 2020
                                                                   /s/ Natasha Otton
                                                                   Natasha Otton
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on November 13, 2020, by Natasha Otton, proved
to me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022




                                              2                                        SRF 47834
Case 18-12491-CSS   Doc 2195   Filed 11/13/20   Page 3 of 11




                        Exhibit A
                                                                         Case 18-12491-CSS          Doc 2195                 Filed 11/13/20           Page 4 of 11
                                                                                                               Exhibit A
                                                                                                          Core/2002 Service List
                                                                                                             Served via email

                 DESCRIPTION                                                 NAME                                        ADDRESS                                              EMAIL           METHOD OF SERVICE
                                                                                           Attn: Andrew I. Silfen and Beth M. Brownstein
                                                                                           1301 Avenue of the Americas
                                                                                           Floor 42                                                         andrew.silfen@arentfox.com
Counsel to AKF3 Yamato, LLC                             Arent Fox LLP                      New York NY 10019                                                beth.brownstein@arentfox.com   Email
                                                                                           Attn: Robert M. Hirsh
                                                                                           1301 Avenue of the Americas
                                                                                           Floor 42
Counsel to Medline Industries, Inc.                     Arent Fox LLP                      New York NY 10019                                                robert.hirsh@arentfox.com      Email
                                                                                           Attn: Ralph Ascher, Esquire
                                                                                           11022 Acaia Parkway
                                                                                           Suite D
Counsel to Southland Management Group, Inc. Ascher & Associates, P.C.                      Garden Grove CA 92840                                            ralphascher@aol.com            Email
                                                                                           Attn: Matthew P. Austria
                                                                                           1007 N. Orange Street, 4th Floor
Counsel for Dell Financial Services, LLC                Austria Legal, LLC                 Wilmington DE 19801                                              maustria@austriallc.com        Email

                                                                                           Attn: David M. Powlen & Kevin G. Collins, Thomas E. Hanson, Jr
                                                                                           1000 N. West Street                                              david.powlen@btlaw.com
                                                                                           Suite 1500                                                       kevin.collins@btlaw.com
Counsel to Roche Diagnostics Corporation                Barnes & Thornburg LLP             Wilmington DE 19801                                              thanson@btlaw.com.com          Email
                                                                                           Attn: Daniel I. Barness
                                                                                           11377 W. Olympic Blvd.
Counsel to Doctors Infection Control Services,                                             2nd Floor
Inc.                                                    Barness & Barness LLP              Los Angeles CA 90064                                             Daniel@BarnessLaw.com          Email
                                                                                           Attn: Justin R. Alberto, Erin R. Fay, & Gregory J. Flasser
                                                                                           600 N. King Street                                               jalberto@bayardlaw.com
                                                                                           Suite 400                                                        efay@bayardlaw.com
Counsel to Freedom Medical, Inc.                        Bayard, P.A.                       Wilmington DE 19801                                              gflasser@bayardlaw.com         Email
                                                                                           Attn: Jennifer R. Hoover, Kevin M. Capuzzi
                                                                                           222 Delaware Avenue
Counsel to Alamo Mobile X-Ray & EKG Services,                                              Suite 801                                                        jhoover@beneschlaw.com
Inc.                                          Benesch, Friedlander, Coplan & Aronoff LLP   Wilmington DE 19801                                              kcapuzzi@beneschlaw.com        Email
                                                                                           Attn: Lara S. Martin, Esq.
                                                                                           Gulf Tower Suite 2200
Counsel to Creditor, Beckman Coulter Inc.               Bernstein-Burkley, P.C.            Pittsburgh PA 15219                                              lmartin@bernsteinlaw.com       Email

Counsel to Bio-Medical Applications of                                                     Attn: David M. Klauder
Louisiana, LLC d/b/a Shreveport Regional                                                   1204 N. King Street
Dialysis Center a/k/a BMA Northwest Louisiana Bielli & Klauder, LLC                        Wilmington DE 19801                                              dklauder@bk-legal.com          Email
                                                                                           Attn: Kenneth J. Ottaviano, Paige Barr Tinkham
                                                                                           10 South Riverside Plaza
                                                                                           Suite 875                                                        kottaviano@blankrome.com
Counsel for CVP Loan                                    Blank Rome LLP                     Chicago IL 60606                                                 ptinkham@blankrome.com         Email




          In re: Promise Healthcare Group LLC, et al.
          Case No. 18-12491 (CSS)                                                                              Page 1 of 8
                                                                         Case 18-12491-CSS                   Doc 2195                 Filed 11/13/20             Page 5 of 11
                                                                                                                        Exhibit A
                                                                                                                   Core/2002 Service List
                                                                                                                      Served via email

                 DESCRIPTION                                                 NAME                                                  ADDRESS                                              EMAIL                METHOD OF SERVICE
                                                                                                    Attn: Victoria A. Guilfoyle
                                                                                                    1201 N. Market Street
                                                                                                    Suite 800
Counsel for CVP Loan                                    Blank Rome LLP                              Wilmington DE 19801                                               guilfoyle@blankrome.com             Email
                                                                                                    Attn: Robert M. Bovarnick
Counsel for Symphony Diagnostic Services No. 1                                                      One South Broad Street, Suite 1600
d/b/a Mobilex                                  Bovarnick and Associates, LLC                        Philadelphia PA 19107                                             RBovarnick@rbovarnick.com           Email
                                                                                                    Attn: Joseph P. Titone
                                                                                                    P.O. Box 3197
                                                                                                    23rd Floor One American Place, 301 Main Street
Counsel to Our Lady of the Lake Hospital, Inc. Breazeale, Sachse & Wilson, LLP                      Baton Rouge LA 70801                                              joseph.titone@bswllp.com            Email
Interested Party (Case No. 18-12492). Counsel                                                       Attn: Pamela K. Webster, Esq., Mary H. Rose, Paul S. Arrow
to KPC Promise Healthcare, LLC and                                                                  1000 Wilshire Boulevard                                           pwebster@buchalter.com
Subdidiaries and Strategic Global Management,                                                       Suite 1500                                                        parrow@buchalter.com
Inc.                                           Buchalter, A Professional Corporation                Los Angeles CA 90017                                              mrose@buchalter.com                 Email
                                                                                                    Attn: Mary F. Caloway, Esquire
                                                                                                    919 N. Market Street
                                                                                                    Suite 1500
Counsel to Nautilus Insurance Company                   Buchanan Ingersoll & Rooney PC              Wilmington DE 19801                                               mary.caloway@bipc.com               Email
                                                                                                    Attn: J. Cory Falgowski, Esquire
                                                                                                    1201 N. Market Street
                                                                                                    Suite 1407
Counsel for National Health Investors, Inc.             Burr & Forman LLP                           Wilmington DE 19801                                               jfalgowski@burr.com                 Email
                                                                                                    Attn: Patrick Warfield, Esquire
                                                                                                    222 Second Avenue South
                                                                                                    Suite 2000
Counsel for National Health Investors, Inc.             Burr & Forman LLP                           Nashville TN 37201                                                pwarfield@burr.com                  Email
                                                                                                    Attn: Kenneth K. Wang
                                                                                                    300 S. Spring Street
Counsel to California Dept. of Health Care                                                          No. 1702
Services                                                California Office of the Attorney General   Los Angeles CA 90013                                              kenneth.wanh@doj.ca.gov             Email
                                                                                                    ATTN: TYRONZA WALTON
                                                                                                    7000 CARDINAL PLACE
Top 30 Largest Unsecured Creditors                      Cardinal Health Pharma                      DUBLIN OH 43017                                                   Tyronza.Walton@cardinalhealth.com   Email
                                                                                                    Attn: Alexandre I. Cornelius, Esq. and Summer Saad, Esq.
                                                                                                    1299 Ocean Avenue
Counsel to Efficient Management Resource                                                            Suite 450                                                         acornelius@costell-law.com
Systems, Inc..                                          Costell & Cornelius Law Corp                Santa Monica CA 90401                                             ssaad@costell-law.com               Email
                                                                                                    Attn: Joseph Grey, Esquire
                                                                                                    1105 North Market Street
                                                                                                    Suite 901
Counsel to Ally Bank                                    Cross & Simon, LLC                          Wilmington DE 19801                                               jgrey@crosslaw.com                  Email
                                                                                                    Attn: Brian E. Greer, Esq.
                                                                                                    Three Bryant Park
                                                                                                    1095 Avenue of the Americas
Counsel to Select Medical Corporation                   DECHERT LLP                                 New York NY 10036-6797                                            brian.greer@dechert.com             Email



          In re: Promise Healthcare Group LLC, et al.
          Case No. 18-12491 (CSS)                                                                                       Page 2 of 8
                                                                         Case 18-12491-CSS               Doc 2195                 Filed 11/13/20          Page 6 of 11
                                                                                                                    Exhibit A
                                                                                                               Core/2002 Service List
                                                                                                                  Served via email

                 DESCRIPTION                                                 NAME                                             ADDRESS                                                 EMAIL                METHOD OF SERVICE
                                                                                               Attn: Stephen M. Leitzell, Esq., Jonathan R. Stott, Esq.
                                                                                               Cira Centre
                                                                                               2929 Arch Street                                                    stephen.leitzell@dechert.com
Counsel to Select Medical Corporation                   DECHERT LLP                            Philadelphia PA 19104-2808                                          jonathan.stott@dechert.com           Email
                                                                                               Attn: Bankruptcy Department
                                                                                               Carvel State Office Building
                                                                                               820 North French Street , 6th Floor
Delaware Attorney General                               Delaware Attorney General              Wilmington DE 19801                                                 attorney.general@state.de.us         Email
                                                                                               Attn: Zillah Frampton
                                                                                               820 North French Street
Delaware Division of Revenue                            Delaware Division of Revenue           Wilmington DE 19801                                                 fasnotify@state.de.us                Email
                                                                                               Corporations Franchise Tax
                                                                                               P.O. Box 898
Delaware Secretary of State                             Delaware Secretary of State            Dover DE 19903                                                      dosdoc_ftax@state.de.us              Email
                                                                                               Attn: Bankruptcy Department
                                                                                               820 Silver Lake Boulevard
                                                                                               Suite 100
Delaware State Treasury                                 Delaware State Treasury                Dover DE 19904                                                      statetreasurer@state.de.us           Email
                                                                                               Attn: Stuart M. Brown and Kaitlin MacKenzie Edelman
                                                                                               1201 N. Market Street
                                                                                               Suite 2100                                                          stuart.brown@dlapiper.com
Counsel to Debtors                                      DLA Piper LLP (US)                     Wilmington DE 19801                                                 kaitlin.edelman@dlapiper.com         Email
                                                                                               Attn: Amish R. Doshi, Esq.
                                                                                               1979 Marcus Avenue
                                                                                               Suite 210E
Counsel to Oracle America, Inc.                         Doshi Legal Group, P.C.                Lake Success NY 11042                                               amish@doshilegal.com                 Email
                                                                                               Attn: Allen A. Etish, Esquire
                                                                                               20 Brace Road
                                                                                               Suite 400
Counsel to PMA Insurance Group                          Earp Cohn P.C.                         Cherry Hill NJ 08034                                                aetish@earpcohn.com                  Email

                                                                                               Attn: Christopher F. Graham, Esquire and Sarah Morrissey, Esquire
                                                                                               10 Bank Street
                                                                                               Suite 700                                                           cgraham@eckertseamans.com
Counsel to PRIDEGLOBAL                                  Eckert Seamans Cherin & Mellott, LLC   White Plains NY 10606                                               smorrissey@eckertseamans.com         Email
                                                                                               Attn: Tara L. Lattomus, Esquire
                                                                                               222 Delaware Avenue
                                                                                               7th Floor                                                           tlattomus@eckertseamans.com
Counsel to PRIDEGLOBAL                                  Eckert Seamans Cherin & Mellott, LLC   Wilmington DE 19801                                                 boneill@eckertseamans.com            Email
                                                                                               ATTN: ERIC S. WENZEL
                                                                                               219 WELSH POOL ROAD
Top 30 Largest Unsecured Creditors                      Freedom Medical, Inc.                  EXTON PA 19341                                                      ewenzel@freedommedical.com           Email
                                                                                               Attn: Andrew Hinkelman, Jennifer Byrne and Christopher Goff
                                                                                               214 North Tryon Street                                              andrew.hinkelman@fticonsulting.com
                                                                                               Suite 1900                                                          jennifer.byrne@fticonsulting.com
Debtors' Restructuring Advisors                         FTI Consulting                         Charlotte NC 28202                                                  christopher.goff@fticonsulting.com   Email



          In re: Promise Healthcare Group LLC, et al.
          Case No. 18-12491 (CSS)                                                                                   Page 3 of 8
                                                                       Case 18-12491-CSS                   Doc 2195                 Filed 11/13/20         Page 7 of 11
                                                                                                                      Exhibit A
                                                                                                                 Core/2002 Service List
                                                                                                                    Served via email

                 DESCRIPTION                                              NAME                                                   ADDRESS                                             EMAIL                 METHOD OF SERVICE
                                                                                                  Attn: Craig B. Garner, Esq.
                                                                                                  13274 Fiji Way
Counsel to Efficient Management Resource                                                          Suite 250
Systems, Inc..                                          Garner Health Law Corporation             Marina del Rey CA 90292                                       craig@garnerhealth.com                  Email
                                                                                                  Attn: Suzanne E. Rand-Lewis
                                                                                                  5990 Sepulveda Blvd. #630                                     srand-lewis@randandrand-lewisplcs.com
Counsel to Viola Ovchar                                 Gary Rand & Suzanne E. Rand-Lewis PLCS    Sherman Oaks CA 91411                                         grand@randandrand-lewisplcs.com         Email
                                                                                                  Attn: David W. deBruin, Esq.
Counsel for for Renal Treatment Center – West,                                                    3711 Kennett Pike, Suite 100
Inc., a subsidiary of DaVita, Inc.             Gawthrop Greenwood, PC                             Wilmington DE 19807                                           ddebruin@gawthrop.com                   Email
                                                                                                  Attn: Natasha Songonuga
                                                                                                  300 Delaware Avenue
Counsel to Melanie L. Cyganowksi, Patient Care                                                    Suite 1015
Ombudsman                                      Gibbons P.C.                                       Wilmington DE 19801-1671                                      nsongonuga@gibbonslaw.com               Email

Counsel to Bio-Medical Applications of                                                             Attn: Alan D. Halperin, Esq., Debra J. Cohen, Esq.
Louisiana, LLC d/b/a Shreveport Regional                                                           40 Wall Street, 37th Floor                                   ahalperin@halperinlaw.net
Dialysis Center a/k/a BMA Northwest Louisiana Halperin Battaglia Benzija, LLP                      New York NY 10005                                            dcohen@halperinlaw.net                  Email
                                                                                                   ATTN: JOSEPH ANTONELLI, ESQ. and JANELLE CARNEY, ESQ.
                                                                                                   C/O LAW OFFICE OF JOSEPH ANTONELLI
                                                        Heb Ababa, Ronaldoe Gutierrez, and Yolanda 14758 PIPELINE AVE, SUITE E, 2ND FLOOR
Top 30 Largest Unsecured Creditors                      Penney                                     CHINO HILLS CA 91709                                         jantonelli@antonellilaw.com             Email
                                                                                                   Attn: Daniel K. Hogan, Esq.
                                                                                                   1311 Delaware Avenue
Counsel to Healthcare Finance Partners, Corp.           Hogan♦McDaniel                             Wilmington DE 19806                                          dkhogan@dkhogan.com                     Email
                                                                                                   Attn: Cristina Lopes Goulart - Bankruptcy Coordinator
                                                                                                   Av. Pasteur 146 & 138
Counsel to IBM Credit LLC                               IBM Credit LLC                             Rio de Janeiro RJ 22290-240 Brazil                           cgoulart@br.ibm.com                     Email
                                                                                                   Attn: Jay L. Welford
                                                                                                   27777 Franklin Road
Counsel to VFI KR SPE I, LLC and Varilease                                                         Suite 2500
Finance, Inc.                                           Jaffe Raitt Heuer & Weiss, P.C.            Southfield MI 48034-8214                                     jwelford@jaffelaw.com                   Email
                                                                                                   Attn: David S. Rubin
                                                                                                   445 N. Boulevard, Suite 300
                                                                                                   P.O. Box 2997
Counsel to Rouge General Medical Center                 Kantrow Spaht Weaver and Blitzer (APLC)    Baton Rouge LA 70821-2997                                    david@kswb.com                          Email
                                                                                                   Attn: Domenic E. Pacitti, Esq.
                                                                                                   919 Market Street
                                                                                                   Suite 1000
Counsel to City National Bank of Florida                Klehr Harrison Harvey Branzburg LLP        Wilmington DE 19801-3062                                     dpacitti@klehr.com                      Email
                                                                                                   Attn: Morton R. Branzburg, Esq.
                                                                                                   1835 Market Street
                                                                                                   Suite 1400
Counsel to City National Bank of Florida                Klehr Harrison Harvey Branzburg LLP        Philadelphia PA 19103                                        mbranzburg@klehr.com                    Email




          In re: Promise Healthcare Group LLC, et al.
          Case No. 18-12491 (CSS)                                                                                     Page 4 of 8
                                                                          Case 18-12491-CSS                   Doc 2195                Filed 11/13/20            Page 8 of 11
                                                                                                                        Exhibit A
                                                                                                                   Core/2002 Service List
                                                                                                                      Served via email

                  DESCRIPTION                                                NAME                                                   ADDRESS                                            EMAIL               METHOD OF SERVICE
                                                                                                     Attn: Hallie D. Hannah, Esq.
                                                                                                     100 Pacifica
Counsel to Creditor Harbor Pointe Air                                                                Suite 370
Conditioning & Control Systems, Inc.                     Law Office of Mitchell B. Hannah            Irvine CA 92618                                                 hallie@hannahlaw.com               Email
                                                                                                     Attn: Guy R. Bayley, Esq.
Counsel to Coastline Anesthesia and Pain                                                             547 S. Marengo Avenue
Medical Group                                            Law Offices of Guy R. Bayley                Pasadena CA 91101                                               bayleyco@me.com                    Email
                                                                                                     Attn: Gary E. Klausner, Esq.
                                                                                                     10250 Constellation Boulevard
                                                                                                     Suite 1700
Counsel to AGF Investment Fund 5, LLC                    Levene, Neale, Bender, Yoo & Brill L.L.P.   Los Angeles CA 90067                                            GEK@lnbyb.com                      Email
                                                                                                     Attn: Elizabeth Weller
                                                                                                     2777 N. Stemmons Freeway
                                                                                                     Suite 1000
Counsel to Dallas County                                 Linebarger Goggan Blair & Sampson, LLP      Dallas TX 75207                                                 dallas.bankruptcy@publicans.com    Email
                                                                                                     Attn: President or General Counsel
                                                                                                     P.O. Box 3064
Counsel to Harris County                                 Linebarger Goggan Blair & Sampson, LLP      Houston TX 77253-3064                                           houston_bankruptcy@publicans.com   Email
                                                                                                     Attn: Matthew J. Rifino, Esq. and Kate Roggio Buck, Esq.
                                                                                                     405 N. King Street
Counsel for Aetna Health Inc. and certain                                                            8th Floor                                                       mrifino@mccarter.com
affiliated entities                                      McCarter & English, LLP                     Wilmington DE 19801                                             kbuck@mccarter.com                 Email
                                                                                                     Attn: William P. Smith, James W. Kapp and Megan Preusker
Proposed Special Counsel for the Silver Lake                                                         444 West Lake Street                                            wsmith@mwe.com
Debtors in Connection with the Sale of the                                                           Suite 4000                                                      jkapp@mwe.com
Silver Lake Medical Center                               McDermott Will & Emery LLP                  Chicago IL 60606                                                mpreusker@mwe.com                  Email
                                                                                                     Attn: Art Gambill
                                                                                                     Promenade
                                                                                                     1230 Peachtree Street, N.E., Suite 1200
Counsel to agent for prepetition credit facility         McGuireWoods LLP                            Atlanta GA 30309-3534                                           agambill@mcguirewoods.com          Email
                                                                                                     Attn: Brian I. Swett and Alexandra Shipley
                                                                                                     77 West Wacker Drive
Counsel to Wells Fargo Bank, National                                                                Suite 4100                                                      bswett@mcguirewoods.com
Association                                              McGuirewoods LLP                            Chicago IL 60601-1818                                           ashipley@mcquirewoods.com          Email
                                                                                                     Attn: Brett D. Fallon, Esq.
                                                                                                     500 Delaware Avenue, Suite 1500
                                                                                                     P.O. Box 2306
Counsel to AGF Investment Fund 5, LLC                    Morris James LLP                            Wilmington DE 19899-2306                                        bfallon@morrisjames.com            Email
                                                                                                     Attn: Andrew R. Remming, Joseph C. Barsalona II
                                                                                                     1201 N. Market St.
                                                                                                     16th Floor                                                      aremming@mnat.com
Counsel for Concordia Bank & Trust Company               Morris, Nichols, Arsht & Tunnell LLP        Wilmington DE 19899-1347                                        jbarsalona@mnat.com                Email
                                                                                                     Attn: Timothy M. Swanson
                                                                                                     1400 16th Street
                                                                                                     Sixth Floor
Counsel to DaVita, Inc.                                  Moye White LLP                              Denver CO 80202                                                 tim.swanson@moyewhite.com          Email



           In re: Promise Healthcare Group LLC, et al.
           Case No. 18-12491 (CSS)                                                                                      Page 5 of 8
                                                                        Case 18-12491-CSS               Doc 2195                 Filed 11/13/20             Page 9 of 11
                                                                                                                   Exhibit A
                                                                                                              Core/2002 Service List
                                                                                                                 Served via email

                 DESCRIPTION                                                NAME                                            ADDRESS                                                        EMAIL            METHOD OF SERVICE
                                                                                              Attn: Benjamin Hackman
                                                                                              J. Caleb Boggs Federal Building
                                                                                              844 King Street, Suite 2207, Lockbox 35
United States Trustee District of Delaware              Office of the United States Trustee   Wilmington DE 19801                                                        benjamin.a.hackman@usdoj.gov    Email
                                                                                              Attn: Jennifer S. Feeney, Robert C. Yan, Esq. and Michael R. Maizel,
                                                                                              Esq.                                                                       jfeeney@otterbourg.com
Counsel to Melanie L. Cyganowksi, Patient Care                                                230 Park Avenue                                                            ryan@otterbourg.com
Ombudsman                                      Otterbourg P.C.                                New York NY 10169                                                          mmaizel@otterbourg.com          Email
                                                                                              Attn: Jeffrey N. Pomerantz, Esq., Bradford J. Sandler, Esq. and Colin R.
                                                                                              Robinson, Esq.
                                                                                              919 N. Market Street                                                       jpomerantz@pszjlaw.com
Counsel to the Official Committee of Unsecured                                                17th Floor                                                                 bsandler@pszjlaw.com
Creditors                                      Pachulski Stang Ziehl & Jones LLP              Wilmington DE 19801                                                        crobinson@pszjlaw.com           Email
                                                                                              Attn: Jeanmarie Baer
City of Wichita Falls, Wichita Falls Independent Perdue, Brandon, Fielder, Collins & Mott,    P.O. Box 8188
School District and Wichita County               L.L.P.                                       Wichita Falls TX 76307                                                     jbaer@pbfcm.com                 Email
                                                                                              Attn: Jeremy R. Johnson
                                                                                              600 Third Avenue, 42nd Floor
Counsel to KND Real Estate 40, L.L.C.                   Polsinelli PC                         New York NY 10016                                                          jeremy.johnson@polsinelli.com   Email
                                                                                              Attn: Shanti M. Katona, Brenna A. Dolphin
                                                                                              222 Delaware Ave, Suite 1101
Counsel to KND Real Estate 40, L.L.C.                   Polsinelli PC                         Wilmington DE 19801                                                        bdolphin@polsinelli.com         Email
                                                                                              Attn: Jeremy W. Ryan and R. Stephen McNeill
                                                                                              1313 North Market Street, Sixth Floor
                                                                                              P.O. Box 951                                                               jryan@potteranderson.com
Counsel to LADMC, LLC                                   Potter Anderson & Corroon LLP         Wilmington DE 19899                                                        rmcneill@potteranderson.com     Email
                                                                                              Attn: Phillip G. Vermont
Counsel to Pacific Hospital Management, Inc., a                                               500 Hopyard Road
California Corporation, dba Promise Hospital of                                               Suite 225
San Diego, California                           Randick O'Dea & Tooliatos, LLP                Pleasanton CA 94588                                                        pvermont@randicklaw.com         Email
                                                                                              Attn: John H. Knight, Amanda R. Steele and David T. Queroli
                                                                                              One Rodney Square                                                          knight@rlf.com
Counsel to Wells Fargo Bank, National                                                         920 North King Street                                                      steele@rlf.com
Association                                             Richards, Layton & Finger, P.A.       Wilmington DE 19801                                                        queroli@rlf.com                 Email
                                                                                              Attn: Lucian B. Murley, Esquire
                                                                                              1201 North Market Street, Suite 2300
                                                                                              P.O. Box 1266
Counsel to AmeriHealth Caritas Louisiana, Inc.          Saul Ewing Arnstein & Lehr LLP        Wilmington DE 19899                                                        luke.murley@saul.com            Email
                                                                                              Attn: Rose Cherson
                                                                                              919 Third Avenue
Counsel to the SWC Landlords                            Schulte Roth & Zabel LLP              New York NY 10022                                                          rose.cherson@srz.com            Email
                                                                                              Secretary of the Treasury
Securities and Exchange Commission -                                                          100 F Street NE
Headquarters                                            Securities & Exchange Commission      Washington DC 20549                                                        secbankruptcy@sec.gov           Email




          In re: Promise Healthcare Group LLC, et al.
          Case No. 18-12491 (CSS)                                                                                  Page 6 of 8
                                                                       Case 18-12491-CSS                  Doc 2195              Filed 11/13/20              Page 10 of 11
                                                                                                                      Exhibit A
                                                                                                                 Core/2002 Service List
                                                                                                                    Served via email

                 DESCRIPTION                                                  NAME                                         ADDRESS                                                     EMAIL            METHOD OF SERVICE
                                                                                           Attn: Bankruptcy Department
                                                                                           Brookfield Place
Securities and Exchange Commission - Regional                                              200 Vesey Street, Suite 400                                             bankruptcynoticeschr@sec.gov
Office                                        Securities & Exchange Commission - NY Office New York NY 10281-1022                                                  nyrobankruptcy@sec.gov            Email
                                                                                           Attn: Bankruptcy Department
                                                                                           One Penn Center
Securities and Exchange Commission - Regional Securities & Exchange Commission -           1617 JFK Boulevard, Suite 520
Office                                        Philadelphia Office                          Philadelphia PA 19103                                                   secbankruptcy@sec.gov             Email
                                                                                           Attn: Edward H. Tillinghast, III, Esq.
Counsel to Spectrum a/k/a Charter                                                          30 Rockefeller Plaza
Communications, Inc                           Sheppard Mullin Richter & Hampton LLP        New York NY 10112                                                       etillinghast@sheppardmullin.com   Email
                                                                                                  Attn: Andrew H. Sherman, Esq., Boris I. Mankovetskiy, Esq. and
                                                                                                  Rachel E. Brennan, Esq.
                                                                                                  The Legal Center                                                 asherman@sillscummis.com
Counsel to the Official Committee of Unsecured                                                    One Riverfont Plaza                                              bmankovetskiy@sillscummis.com
Creditors                                      Sills Cummis & Gross P.C.                          Newark NJ 07102                                                  rbrennan@sillscummis.com          Email
                                                                                                  Attn: Steven L. Walsh
                                                                                                  One Rodney Square
Counsel for Symphony Diagnostic Services No. 1                                                    P.O. Box 636
d/b/a Mobilex                                  Skadden, Arps, Slate, Meagher & Flom LLP           Wilmington DE 19899-0636                                         steven.walsh@skadden.com          Email
                                                                                                  Attn: Lisa Hatfield
                                                                                                  500 Creek View Road
                                                                                                  Suite 304
Counsel to Webb Shade Memorial Fund                     Stern & Eisenberg Mid-Atlantic, PC        Newark DE 19711                                                  lhatfield@sterneisenberg.com      Email
                                                                                                  Attn: Joseph H. Huston, Jr. and Evan B. Coren
                                                                                                  919 North Market Street
                                                                                                  Suite 1300                                                       jhh@stevenslee.com
Counsel to Healthcare Services Group, Inc.              Stevens & Lee, P.C.                       Wilmington DE 19801                                              ebc@stevenslee.com                Email
                                                                                                  Attn: Robert Lapowsky
                                                                                                  620 Freedom Business Center
                                                                                                  Suite 200
Counsel to Healthcare Services Group, Inc.              Stevens & Lee, P.C.                       King of Prussia PA 19406                                         rl@stevenslee.com                 Email
                                                                                                  Attn: Paul Douglas Stewart, Jr., Brandon A. Brown
                                                                                                  301 Main Street, Suite 1640
Admitted Pro Hac Vice as Counsel for                                                              P. O. Box 2348                                                   dstewart@stewartrobbins.com
C. Randolph Tillman & Christopher H. Cheek              Stewart Robbins & Brown LLC               Baton Rouge LA 70821-2348                                        bbrown@stewartrobbins.com         Email
                                                                                                  Attn: Sabrina L. Streusand & Anh Nguyen
                                                                                                  1801 S. Mopac Expressway, Suite 320                              streusand@slollp.com
Counsel for Dell Financial Services, LLC                Streusand, Landon, Ozburn & Lemmon, LLP   Austin TX 78746                                                  nguyen@slollp.com                 Email
                                                                                                  Attn: J. Casey Roy
                                                                                                  Bankruptcy & Collections Division
Counsel to the Texas Health and Human                                                             P.O. Box 12548- MC 008
Services Commission                                     Texas Attorney General’s Office           Austin TX 78711-2548                                             casey.roy@oag.texas.gov           Email




          In re: Promise Healthcare Group LLC, et al.
          Case No. 18-12491 (CSS)                                                                                     Page 7 of 8
                                                                         Case 18-12491-CSS               Doc 2195              Filed 11/13/20               Page 11 of 11
                                                                                                                     Exhibit A
                                                                                                                Core/2002 Service List
                                                                                                                   Served via email

                  DESCRIPTION                                                 NAME                                             ADDRESS                                                        EMAIL           METHOD OF SERVICE
                                                                                                Attn: Christopher S. Murphy, Sherri K. Simpson
                                                                                                Bankruptcy & Collections Division
Counsel for the Texas Comptroller of Public                                                     P.O. Box 12548                                                          sherri.simpson@oag.texas.gov
Accounts                                                 Texas Attorney General's Office        Austin TX 78711-2548                                                    christopher.murphy@oag.texas.gov   Email
                                                                                                Attn: Scott J. Leonhardt, Jason A. Gibson
                                                                                                824 N. Market Street
                                                                                                Suite 810                                                               leonhardt@teamrosner.com
Counsel to Medline Industries, Inc.                      The Rosner Law Group LLC               Wilmington DE 19801                                                     gibson@teamrosner.com              Email
                                                                                                Attn: Ruth A. Harvey, Margaret M. Newell, Seth B. Shapiro
                                                                                                P.O. Box 875
                                                                                                Ben Franklin Station
Counsel to the United States                             U.S. Department of Justice             Washington DC 20044-0875                                                seth.shapiro@usdoj.gov             Email
                                                                                                Attn: Charles Oberly
                                                                                                c/o Ellen Slights
                                                                                                1007 Orange Street, Suite 700, P.O. Box 2046
US Counsel to the District of Delaware                   US Attorney for Delaware               Wilmington DE 19899-2046                                                usade.ecfbankruptcy@usdoj.gov      Email
                                                                                                Attn: David E. Lemke, Esquire and Melissa W. Jones, Esquire
                                                                                                Nashville City Center
                                                                                                511 Union Street, Suite 2700                                            david.lemke@wallerlaw.com
Counsel to Ally Bank                                     Waller Lansden Dortch & Davis, LLP     Nashville TN 37219                                                      melissa.jones@wallerlaw.com        Email

                                                                                                Attn: John Tishler, Katie G. Stenberg, Blake D. Roth, and Tyler Layne   john.tishler@wallerlaw.com
                                                                                                511 Union Street                                                        katie.stenberg@wallerlaw.com
                                                                                                Suite 2700                                                              blake.roth@wallerlaw.com
Counsel to Debtors                                       Waller Lansden Dortch & Davis, LLP     Nashville TN 37219                                                      Tyler.Layne@wallerlaw.com          Email
                                                                                                Attn: Stephen D. Wheelis and Richard A. Rozanski
                                                                                                2312 S MacArthur Dr.
                                                                                                P.O. Box 13199
Counsel to Concordia Bank & Trust Company                Wheelis & Rozanski, APLC               Alexandria LA 71315-3199                                                steve@wheelis-rozanski.com         Email
                                                                                                Attn: Christopher M. Samis
                                                                                                The Renaissance Centre
                                                                                                405 North King Street, Suite 500
Counsel to the SWC Landlords                             Whiteford, Taylor & Preston LLC        Wilmington DE 19801                                                     csamis@wtplaw.com                  Email
                                                                                                Attn: William A. Catlett
                                                                                                Dill Bamvakais Building
                                                                                                9939 Gravois Road
Counsel to William A. Catlett, L.L.C.                    William A. Catlett, L.L.C.             St. Louis MO 63123                                                      william@catlett.biz                Email
                                                                                                Attn: Robert S. Brady and Sean T. Greecher
                                                                                                Rodney Square                                                           bankfilings@ycst.com
                                                                                                1000 North King Street                                                  rbrady@ycst.com
Counsel to Select Medical Corporation                    Young Conaway Stargatt & Taylor, LLP   Wilmington DE 19801                                                     sgreecher@ycst.com                 Email




           In re: Promise Healthcare Group LLC, et al.
           Case No. 18-12491 (CSS)                                                                                   Page 8 of 8
